DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 4, 9-12, 15, 19 have been amended. Claims 22-24 have been added. Claims 5, 17, 20, and 21 have been canceled. Claims 1-4, 6-16, 18, 19, and 22-24 have been examined on the merits.
Response to Arguments
Applicant’s arguments, see Page 6, filed 08/11/2022, with respect to the claim and drawing
objections, are persuasive in light of the amendments. The previous claim and drawing objections have been withdrawn. 
Applicant’s arguments, see Page 6-9, filed 08/11/2022, with respect to rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.
With respect to the applicant’s argument, see page 7, “Walker does not disclose an obtuse angle between the inlet axis and the suction source axis.” the rejection of claim 1 incorporated only the teaching of the pivotable nozzle, it was not a bodily incorporation of the device Walker. The Walker citation identified by the applicant is contrasting the inlet axis and the suction source, which are right angles to each other, has not been set forth by the examiner. Additionally, Walker describes the orientation as preferable. The pivoting inlet of Walker modified in Bohlen’s device, meets the limitation of an obtuse angle between the inlet axis and the suction source axis. 

In response to applicant's argument that “Walker does not cure the deficiency of Bohlen.”, the examiner respectfully disagrees. The rejection’s modification to Bohlen et al. was solely regarding the adjustable inlet of Walker and not any other component of Walker.
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“second stage debris outlet” of Claim 4 
“an aperture” of Claim 23 
“first direction” of Claim 23
“second direction” of Claim 23
“filter” of Claim 22 is identified in Paragraph 0045 but not numbered in Fig. 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 23 is objected to because of the following informalities: “in communication an air outlet” should be “in communication with an air outlet” for clarity.
Claim 18 is objected to because of the following informalities: “The handheld vacuum cleaner of claim 17, wherein the battery connection axis” should be “The handheld vacuum cleaner of claim 15, wherein the battery connection axis” to avoid an antecedent error since claim 17 was canceled.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (Int. Pub. No. WO 2017083497 A1), in view of Walker et al. (European Patent Ap. EP 1752076 A1).
Referring to claim 1: Bohlen et al. discloses a handheld vacuum cleaner (10 Figs. 1, 2, and 3) comprising; a housing (26 Figs. 1, 2, and 3); a handle (30 Figs. 1, 2, and 3) extending from the housing (26 Figs. 1, 2, and 3); a suction nozzle (18 Figs. 1, 2, and 3) opening including an inlet axis (IA Fig. 1-A inserted below) that extends centrally through the suction nozzle (18 Figs. 1, 2, and 3) opening; a debris separator (58 Figs. 1, 2, and 3) configured to separate debris from an airflow (Paragraph 0040), the debris separator (58 Figs. 1, 2, and 3) including an inlet (14 Figs. 1, 2, 3, and 9) having the inlet axis (IA Fig. 1-A inserted below) that extends centrally through the inlet (14 Figs. 1, 2, and 3) and a debris outlet (90 Fig. 9) having an outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17) that extends centrally through the debris outlet (90 Fig. 9), the debris separator (58 Figs. 1, 2, and 3) includes a generally horizontal cyclone (66 Fig. 7 included in debris separator 58 Figs. 1, 2, and 3; Paragraph 0042) having a cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below) that extends centrally through the generally horizontal cyclone (66 Figs. 1, 2, 3, and 7), the airflow rotatable about the cyclone axis to separate the debris from the airflow (Paragraph 0047), the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below) being generally perpendicular (shown in Fig. 1-A inserted below) to the inlet axis (IA Fig. 1-A inserted below); a suction source (154 Fig. 15) operable to generate the airflow (Paragraph 0050), the suction source (154 Fig. 15) including a suction source axis (162 Fig. 15 and Fig. 1-A inserted below), a motor (158 Fig. 15), and a fan (included as part of the fan; see Paragraph 0050) rotated by the motor (158 Fig. 15) about the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A), the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A) extends centrally (Shown in Fig. 1-A inserted below) through the suction source (154 Fig. 15) and intersects (Shown in Fig. 1-A inserted below) the inlet axis (IA Fig. 1-A inserted below), the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A) appears to be positioned at an obtuse angle relative to the inlet axis (IA Fig. 1-A inserted below) and perpendicular (shown in Fig. 1-A inserted below) to the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below); and a debris collector (62 Fig. 4) in fluid communication (shown in Fig. 9) with the debris outlet (90 Fig. 9), the debris collector (62 Fig. 4) configured to receive the debris separated from the airflow (Paragraph 0043), the debris collector (62 Fig. 4) extending below (shown in Fig. 15) the suction source (154 Figs. 12 and 15).
Bohlen et al. is silent on the angle of the inlet axis relative to the suction source specifically being obtuse. Walker et al. (EP 1,752,076 A1), in an analogous invention, teaches a similar configuration suction source axis (suction source axis Z parallel to Y axis in Fig. 7 and Fig. 1-B inserted below) positioned at an obtuse angle (Paragraph 0010 and shown in various angles below in Fig. 1-B) relative to the inlet axis (axis of inlet 32 Fig. 1-B inserted below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the inlet axis of Bohlen et al. with the adjustable inlet of Walker et al. for the purpose of increasing versatility and ability to access awkward spaces (Column 3, lines 46-47 of Walker et al.)


    PNG
    media_image1.png
    691
    1161
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    350
    media_image2.png
    Greyscale



Referring to claim 2: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) includes a first stage separator (70 Fig. 8 of Bohlen et al.) in fluid communication (Paragraph 0042 of Bohlen et al.) with the inlet (14 connected to 82 Figs. 1, 2, and 3 of Bohlen et al.) and a second stage separator (74 Fig. 8 of Bohlen et al.) in fluid communication (Paragraph 0042 of Bohlen et al.) with the first stage separator (70 Fig. 9 of Bohlen et al.).

Referring to claim 3: Bohlen, as modified by Walker, teaches the limitations of claim 2, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the first stage separator (70 Fig. 8 and 9 of Bohlen et al.) further comprises a sidewall (78 Fig. 9 of Bohlen et al.) that extends around (Paragraph 0044 of Bohlen et al.) the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted above of Bohlen et al.), wherein the inlet (14 Figs. 1, 2, and 3 of Bohlen et al.) and the debris outlet (90 Fig. 9 of Bohlen et al.) extend through and are tangential (shown in Fig. 8 of Bohlen et al.) to the sidewall (78 Fig. 9 of Bohlen et al.).

Referring to claim 6: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A of Bohlen et al.) is positioned at an acute angle (shown in Fig. 1-A of Bohlen et al.) relative to the outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17 of Bohlen et al.).

Referring to claim 7: Bohlen, as modified by Walker, teaches the limitations of claim 6, as described above, and further teaches the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), but are silent on the acute angle is in a range from 45 degrees to 70 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the acute angle based on intended use/application, size requirements, and basic engineering principles to best suit the intended function, including configurations in which the angle was in a range from 45 degrees to 70 degrees for the purpose of increasing versatility and ability to reach awkward places (Column 3, lines 46-47 of Walker et al.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).  

Referring to claim 8: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17 of Bohlen et al.) is positioned at an acute angle relative to the inlet axis (IA Fig. 1-A inserted above of Bohlen et al.).

Referring to claim 9: Bohlen, as modified by Walker, teaches the limitations of claim 8, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the acute angle of the debris outlet (OA Fig. 1-A inserted above of Bohlen et al.) relative to the inlet axis (IA Fig. 1-A inserted below of Bohlen et al.) appears to be in a range from 30 degrees to 60 degrees (see Fig. 1-A of Bohlen et al.), but it silent about it definitively being 30 degrees to 60 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle of the debris outlet relative to the inlet axis from a range from 30 degrees to 60 degrees for the purpose of increasing versatility and ability to reach awkward places (Column 3, lines 46-47 of Walker et al.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).  


Referring to claim 10: Bohlen, as modified by Walker, teaches the limitations of claim 9, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), and the acute angle of the debris outlet (OA Fig. 1-A inserted above of Bohlen et al.) relative to the inlet axis (axis of inlet 32 Fig. 1-B inserted above of Walker et al.) but are silent on the acute angle specifically being in the range from 35 degrees to 45 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle of the debris outlet relative to the inlet from a range of 35 degrees to 45 degrees for the purpose of having a compact design for maneuverability and since Walker teaches a changeable axis such that it would be within this range for this purpose, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).

Referring to claim 15: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), further comprising a battery connection port (C Fig. 3-A inserted below of Bohlen et al.) that extends from the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) in a position between the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) and a rear portion (50 Figs. 1, 2, and 3 of Bohlen et al.) of the housing (26 Figs. 1, 2, and 3 of Bohlen et al.), the battery connection port (C Fig. 3-A inserted below of Bohlen et al.) being configured to receive a battery (168 Figs. 1, 2, and 3 of Bohlen et al.) along a battery connection axis (BA Fig. 3-A inserted above of Bohlen et al.) for powering the suction source (154 Figs. 12 and 15 of Bohlen et al.).

    PNG
    media_image3.png
    566
    580
    media_image3.png
    Greyscale


Referring to claim 16: Bohlen, as modified by Walker, teaches the limitations of claim 15, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the handle (30 Figs. 1, 2, and 3 of Bohlen et al.) further comprises a first portion (A Fig. 2-A inserted below of Bohlen et al.) that extends from the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) proximate (shown in Fig. 1 and Fig. 2-A inserted below of Bohlen et al.) the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) and a second portion (B Fig. 2-A inserted below of Bohlen et al.) secured to the battery connection port (C Fig. 3-A inserted above of Bohlen et al.).

    PNG
    media_image4.png
    542
    579
    media_image4.png
    Greyscale


Referring to claim 18: Bohlen, as modified by Walker, teaches the limitations of claim 17, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the battery connection axis (C Fig. 3-A inserted above of Bohlen et al.) is offset and generally parallel (shown in Fig. 3-A inserted above of Bohlen et al.) to the inlet axis (IA Figs. 1-A and 3-A inserted above of Bohlen et al.).

Referring to claim 19: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.) extends along the housing adjacent (seen in Figs. 12, 15, and 4-A inserted below of Bohlen et al.) to the suction source (154 Figs. 12 and 15 of Bohlen et al.), wherein the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.) proximate a front portion (shown in Fig. 4-A inserted below of Bohlen et al.) of the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) and in front (shown in Fig. 4-A inserted below of Bohlen et al.) of the debris collector (62 Fig. 4 of Bohlen et al.) and the suction source (154 Figs. 12 and 15 of Bohlen et al.), and wherein the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.) is positioned above (shown in Fig, 4-A) the suction source (154 Figs. 12 and 15 of Bohlen et al.) and the debris collector (62 Fig. 4 of Bohlen et al.) when the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.) is positioned on a surface (shown in Fig. 2 of Bohlen et al.).

    PNG
    media_image5.png
    626
    677
    media_image5.png
    Greyscale


Referring to claim 22: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the handheld vacuum cleaner, further comprising a filter (117 Fig. 8 of Bohlen et al.) in fluid communication (shown in Fig. 8 of Bohlen et al.) with the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.), wherein the cyclone axis (94 Figs. 5, 7, 8, and 12 and Fig. 1-A inserted above of Bohlen et al.) passes through (Shown in Fig. 8 of Bohlen et al.) the filter (117 Fig. 8 of Bohlen et al.).

Referring to claim 24: The combined references of Bohlen et al. and Walker et al. teach the handheld vacuum cleaner of claim 22, further comprising a filter cover (115 and 70 Fig. 8 of Bohlen et al.) removably coupled (“the shroud 115 and the first end wall 70 of the cyclonic separator 58 may be removable by a user from the first side 42 of the main body 26 to allow a user access to the cyclone chamber 66.” of Paragraph 0047 of Bohlen et al.) to the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) to selectively secure (“If so, the user can open or remove a portion of the first end wall 70 and outlet scroll 118 to remove the shroud 115 from the cyclonic separator 58.” of Paragraph 0061 of Bohlen et al.; “the shroud 115 includes a conical frame 116 with a mesh 117 ” Paragraph 0047 of Bohlen et al.) the filter (117 Fig. 8 of Bohlen et al.) within the housing (26 Figs. 1, 2, and 3 of Bohlen et al.), wherein the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted above of Bohlen et al.) passes through (shown in Fig. 8 of Bohlen et al.) the filter cover (115 and 70 Fig. 8 of Bohlen et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (Int. Pub. No. WO 2017083497 A1), in view of Walker et al. (European Patent Ap. EP 1752076 A1) as applied above to Claim 3, and in further view of Stein et al. (U.S. Patent No. 8,176,597 B2).

Referring to claim 4: Bohlen, as modified by Walker, teaches the limitations of claim 3, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the second stage separator (74 Fig. 8 of Bohlen et al.) includes an outer cylindrical portion (102 Fig. 8 of Bohlen et al.).
But is silent on the second stage separator specifically having a plurality of apertures to restrict large debris from entering the second stage separator and the second stage separator specifically including a second stage debris outlet in fluid communication with the debris collector.
 Walker et al., in an analogous invention, teaches a similar configuration second stage separator (54 Fig. 4) having a plurality of apertures (56 Fig. 4) to restrict large debris from entering (Paragraph 0029 Column 10, lines 42-49) the second stage separator (54 Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cyclone of Bohlen et al. with the plurality of openings of Walker et al. for the purpose of filtering debris in the chamber (Column 10, lines 42-49 of Walker et al.).
Stein et al. in an analogous invention, teaches a second stage debris outlet (79b Fig. 13) in fluid communication with the similar configuration debris collector (101 and 103 Fig. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Bohlen et al. and Walker et al. with the second stage debris outlet of Stein et al. for the purpose of further filtering the particulates thus improving the overall efficiency of the system by minimizing the need to clear any stoppages that may occur and decreasing the frequency of routine maintenance. 

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (Int. Pub. No. WO 2017083497 A1), in view of Walker et al. (European Patent Ap. EP 1752076 A1) as applied above to Claim 1, and in further view of Reed (U.S. Patent No. 5,105,505 A).

Referring to claim 11: Bohlen, as modified by Walker, teaches the limitations of claim 1, as described above, and further teaches the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) comprises a rear portion (172 Figs. 1, 2, and 3 of Bohlen et al.) that forms a first substantially flat surface configured to support the handheld vacuum cleaner when the handheld vacuum cleaner is positioned on a surface (Paragraph 0051 of Bohlen et al.)
But is silent on the suction source is specifically angled relative to the first substantially flat surface towards the inlet. 
Reed (U.S. Patent No. 5,105,505 A), in an analogous invention, teaches a similar configuration suction source (24 Fig. 1) specifically angled (Column 3, lines 25-27) relative to the first substantially flat surface (shown in Fig. 1) towards the inlet. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Bohlen et al. and Walker et al. with the teachings of Reed for the purpose of increasing flow efficiency, as the distance between the suction source and inlet are shortened. 

Referring to claim 12: Bohlen, as modified by Walker and Reed, teaches the limitations of claim 11, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), further comprising a battery connection port (C Fig. 3-A inserted below of Bohlen et al.) configured to be positioned at an angle relative to the surface (The surface referred to is not positively recited and the cleaning comprising the battery connection port as claimed is capable of being positioned at an angle relative to the surface as claimed, e.g. if the vacuum is suspended in a wall holder) 
 that is configured to receive a battery (168 Figs. 1, 2, and 3 of Bohlen et al.) for powering the suction source (154 Figs. 12 and 15 of Bohlen et al.), wherein the battery (168 Figs. 1, 2, and 3 of Bohlen et al.), when received, is proximate to and offset the surface (The surface referred to is not positively recited and can meet the limitation if the vacuum is suspended in a wall holder) when the handheld vacuum cleaner is positioned on the surface (The surface referred to is not positively recited and can meet the limitation if the vacuum is suspended in a wall holder) to allow the battery (168 Figs. 1, 2, and 3 of Bohlen et al.) to be removably coupled to the battery connection port (C Fig. 3-A inserted below of Bohlen et al.). 

Referring to claim 13: Bohlen, as modified by Walker and Reed, teaches the limitations of claim 11, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.)  includes a bottom wall (138 Figs. 2 and 3 of Bohlen et al.) positioned adjacent the first substantially flat surface (surface created by 172 Figs. 1, 2, and 3 of Bohlen et al.) of the housing, wherein the bottom wall (138 Figs. 2 and 3 of Bohlen et al.) aligns with the first substantially flat surface of the housing to support the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.) on the surface (which is capable of supporting the handheld vacuum cleaner on the surface since the device as claimed has met the limitations as recited above).

Referring to claim 14: Bohlen, as modified by Walker and Reed, teaches the limitations of claim 13, as described above, and further teaches the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.) further comprises a release trigger (139 Figs. 2 and 3 of Bohlen et al.) configured to selectively open the bottom wall (138 Figs. 2 and 3 of Bohlen et al.) to allow debris to be removed (Paragraph 0049 of Bohlen et al.) from the debris collector (62 Fig. 4 of Bohlen et al.).


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Referring to claim 23: Bohlen, as modified by Walker, teaches the limitations of claim 22, as described above, and further teaches the filter (117 Fig. 8 of Bohlen et al.) is annular and defines an aperture (aperture of 117 shown in Fig. 8 of Bohlen et al.) in communication an air outlet (OL Fig. 6-A inserted below of Bohlen et al.) of the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.), and wherein the airflow travels (TA Fig. 6-A inserted below of Bohlen et al.) sequentially out the air outlet (OL Fig. 6-A inserted below of Bohlen et al.), through the aperture (aperture of 117 shown in Fig. 8 of Bohlen et al.) in a first direction (FD Fig. 6-A inserted below of Bohlen et al.), and through the filter (117 Fig. 8 of Bohlen et al.) in a second direction (SD Fig. 6-A inserted below of Bohlen et al.) opposite (shown in Fig. 6-A inserted below of Bohlen et al.) the first direction (FD Fig. 6-A inserted below of Bohlen et al.) prior to exiting the handheld vacuum (10 Figs. 1, 2, and 3 of Bohlen et al.).

However Bohlen et al. alone or in combination with Walker et al. does not teach, suggest or make obvious that the airflow travels specifically sequentially out the air outlet, through the aperture in a first direction, and through the filter in a second direction opposite the first direction, as required by the claim. 
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

    PNG
    media_image6.png
    352
    488
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723